     Case 3:19-cv-01224-CAB-AHG Document 18 Filed 08/29/19 PageID.162 Page 1 of 3



   Eric Caruso
                                                                         Aug 29 2019
 1
   1641 Borden Road Apt B7
 2 Escondido, CA 92026-2134
   Ph: 760-334-2365
 3 can1soeric@gmail.com                                                    s/ anthonyh



 4   Plaintiff In Pro Se
 5

 6

 7

 8                          IN THE UNITED STATED DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10   ERIC CARUSO,                                           Case No. 3:19-CV-1224-CAB-LL
                                                        I
11                                   Plaintiff,           VOLUNTARY DISMISSAL
                                                        <
                                                          WITH PREJUDICE
12   vs.
13   ARS NATIONAL SERVICES INC ..'
     et al.
14
                                     Defendant.
15

16                                                      ', Hon. Judge Cathy Ann Bencivengo
17

18                         VOLUNTARY DISMISSAL WITH PREJUDICE
19             Comes now, ERIC CARUSO, Plaintiff in the above-entitled case appearing
20   before the honorable court In Pro Se, freely and voluntarily dismisses the above-
21   entitled Defendant ARS NATIONAL SERVICES, INC. with prejudice.
22             The Defendant has reached a mutual settlement agreement with me the
23   Plaintiff, and Plaintiff with this Motion requests that Defendant ARS NATIONAL
24   SERVICES. INC. be removed from this case forthwith.
25                                                               Respectfully submitted,
26
27

28   Dated Thisd]~day of August 2019


     REQUEST FOR VO LUNT ARY DISMJSSAL WITH PREJUDICE
     CASE NO. 3: 19-CV-1224-CAB-LL                                                           PAGE l
     Case 3:19-cv-01224-CAB-AHG Document 18 Filed 08/29/19 PageID.163 Page 2 of 3



 1                                        CERTIFICATE OF SERVICE
 2                I, ROY TUCK, the undersigned declare under the penalty of perjury that I am over the

 3 age of eighteen years and not a party to this action;

 4 that I served the above-named defendant's the following documents:

 5
              •            VOLUNTARY DISMISSAL WITH PREJUDICE
 6

 7                By placing copies of the above-described documents filed with this court in a separate

 8 envelope, with postage fully pre-paid, for each address named below and deposited each in the

 9 U.S . mail to

10 ARS NATIONAL SERVICES, INC .
   201 West Grand Avenue,
11 Escondido, CA 92025-2603

12

13
                  Executed on this~day of August 2019, in San Diego county, U.S.A.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     PROOF OF SERVICE BY MAIL
     CASE NO. 3: 19--CV-1224--CAB-LL                                                                PAGE2
      Case 3:19-cv-01224-CAB-AHG Document 18 Filed 08/29/19 PageID.164 Page 3 of 3
Eric Caruso
1641 Borden Road Apt B7
Escondido, CA 92026-2134
Ph: 760-334-2365
carusoeric@gmail.com

United States District Court
Southern District of California
Office of the Clerk
333 West Broadway, Suite 420
San Diego, CA 92101

Date: August 27, 2019

Re:    VOLUNTARY DISMISSAL WITH PREJUDICE
       ARS NATIONAL SERVICES, INC.
       CASE NO. 19-CV-01224-CAB-LL



Hello Clerk of the Court,

I am an In Pro Se Plaintiff and would really appreciate your most valued assistance in conforming/time
stamping and filing these enclosed documents :

       •      VOLUNTARY DISMISSAL WITH PREJUDICE
              ARS NATIONAL SERVICES, INC.
              CASE NO. 19-CV-01224-CAB-LL


And if you would be so kind to conform/time stamp me on my behalf the enclosed "Plaintiff Copy"
and using the enclosed self-address pre-paid envelope mail my "Plaintiff Copy" back to me
in your next day outgoing mail. Thank you so much.



                                  Sincerely submitted,


                                      ~~
                                           ERIC CARUSO
